DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


4.	Claims 1-4, 6-9, 10-17, 20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 1, 9-14, 1, 20, 17 and 19 of U.S. Patent No. US 11,106,103 B2 in view of Buck (U.S. Pub. No. US 2014/0201844 A1). 

The following is an example for comparing claim 1 of this application with claim 1 of U.S. Patent No. 11,106,103 B2.
Claim 1 of this application
Claim 1 of U.S. Patent No. US 11,106,103 B2    
1.  A display apparatus comprising: 
1.  A display apparatus comprising: 
a display device arranged to display an image and capable of operating in at least a public mode and a privacy mode, wherein the visibility of the image to an off-axis viewer is reduced in the privacy mode compared to the public mode; and 
a display device arranged to display an image and capable of operating in at least a public mode and a privacy mode, wherein the visibility of the image to an off-axis viewer is reduced in the privacy mode compared to the public mode; and 
a control system arranged to control the display device, the control system being capable of selectively operating the display device in the public mode or the privacy mode, 
a control system arranged to control the display device, the control system being capable of selectively operating the display device in the public mode or the privacy mode,

wherein the display apparatus comprises an ambient light sensor arranged to detect the illuminance level of the ambient light, and 

wherein the control system is arranged to selectively control luminance of the displayed image in the privacy mode in response to the detected level of the ambient light, in accordance with a transfer function that maintains a relationship Y0/Iθ≥1 lux/nit where Y0 is the maximum output luminance of the display apparatus and Iθ is the detected ambient light level.
wherein the display apparatus is capable of executing application software and the control system is arranged to selectively operate the display device in the public mode or the privacy mode in response to the context of the application software being executed.



Claim 1 of U.S. Patent No. US 11,106,103 B2 anticipates claim 1 of the instant application except for the limitation “wherein the display apparatus is capable of executing application software and the control system is arranged to selectively operate the display device in the public mode or the privacy mode in response to the context of the application software being executed.” 
Buck (Figs. 1-22) teaches  
wherein the display apparatus is capable of executing application software and the control system is arranged to selectively operate the display device in the public mode or the privacy mode in response to the context of the application software being executed (the user is preparing with the user’s hand 1530 to fill in a piece of sensitive, private, personal identifying information into the field 1520 that is labeled SSN 1510 (where SSN denotes, in this example, Social Security Number); [0123], lines 8-12; Fig. 15; upon detecting a change in background that thus the presence of a possible watcher, the mobile device can obscure the content of some or all fields containing information previously entered by the user or which are of a sensitive nature; [0125], lines 1-5; Fig. 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have identified a shoulder surfer as taught by Buck in a display apparatus in a patented claim because reducing the visibility of the information helps to secure the information from the potentially prying of the shoulder surfer.

Claims 2-4, 6-9, 10-17, 20 and 22 are similarly rejected over claims 2-4, 6-8, 1, 9-14, 1, 20, 17 and 19 of U.S. Patent No. US 11,106,103 B2.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 3, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Acreman (U.S. Pub. No. US 2019/0353944 A1) in view of Buck.

As to claim 1, Acreman (Figs. 1-22) teaches a display apparatus (an exemplary display system 500; Fig. 22) comprising: 
a display device (an image display 504) arranged to display an image (the image that is displayed on the image display 504; [0087], lines 7-10) and capable of operating in at least a public mode and a privacy mode (a display system that includes an enhanced switchable view angle control device to provide a strong private mode while maintaining a high-quality public mode; [0042], lines 1-4), wherein the visibility of the image to an off-axis viewer is reduced in the privacy mode compared to the public mode (the switchable ZBD view angle control LCD is changed so that at least two subsections or regions of the switchable view angle control LCD can be addressed separately; this enables different off-axis visibility of the subsections or regions of the display system; pubic mode and private mode; [0070], lines 1-15; Fig 14); and 
a control system (a control unit 502) arranged to control the display device (the image display 504), the control system (a control unit 502) being capable of selectively operating the display device in the public mode or the privacy mode (may control the driving of the switchable ZBD View angle control LCD 506 dependent upon the image data supplied to the image display 504, and/or dependent upon an external input from a user or sensor; [0087], lines 12-16; Fig. 22; a switchable view angle control device provides an enhanced private mode while maintaining a high quality public mode as compared to conventional configurations; [0090], lines 14). 
Acreman does not expressly teach wherein the display apparatus is capable of executing application software and the control system is arranged to selectively operate the display device in the public mode or the privacy mode in response to the context of the application software being executed.
 Buck (Figs. 1-22) teaches  
wherein the display apparatus is capable of executing application software and the control system is arranged to selectively operate the display device in the public mode or the privacy mode in response to the context of the application software being executed (the user is preparing with the user’s hand 1530 to fill in a piece of sensitive, private, personal identifying information into the field 1520 that is labeled SSN 1510 (where SSN denotes, in this example, Social Security Number); [0123], lines 8-12; Fig. 15; upon detecting a change in background and thus the presence of a possible watcher, the mobile device can obscure the content of some or all fields containing information previously entered by the user or which are of a sensitive nature; [0125], lines 1-5; Fig. 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have identified a shoulder surfer as taught by Buck in a display system of Acreman because reducing the visibility of the information helps to secure the information from the potentially prying of the shoulder surfer.

As to claim 3, Buck teaches  
wherein the display apparatus is arranged to receive the identity of the user and the control system is arranged to selectively operate the display device in the public mode or the privacy mode in response to the received identity of the user (reducing the visibility of the information helps to secure the information from the potentially prying of the person detected in the target background; [0071], lines 11-13; Fig. 19; a user 320 for public mode and a shoulder surfer 325 for privacy mode; Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have identified a shoulder surfer as taught by Buck in a display system of Acreman because reducing the visibility of the information helps to secure the information from the potentially prying of the shoulder surfer.

As to claim 8, Buck teaches 
wherein the display apparatus is arranged to receive user input and the control system is arranged to selectively operate the display device in the public mode or the privacy mode in response to the received user input (the user is preparing with the user’s hand 1530 to fill in a piece of sensitive private, personal identifying information into the field 1520 that is labeled SSN 1510 (where SSN denotes, in this example, Social Security Number); [0123], lines 8-12; Fig. 15; upon detecting a change in background that thus the presence of a possible watcher, the mobile device can obscure the content of some or all fields containing information previously entered by the user or which are of a sensitive nature; [0125], lines 1-5; Fig. 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have identified a shoulder surfer as taught by Buck in a display system of Acreman because reducing the visibility of the information helps to secure the information from the potentially prying of the shoulder surfer.

As to claim 20, Acreman teaches 
wherein the control system is arranged to control any one or more of luminance, contrast, white point and spatial frequency of the image in the privacy mode (all narrow view mode (private mode) of off axis – left and off axis – right in Fig. 14; [0070], lines 1-15).


7.	Claims 2, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Acreman, in view of Buck as applied to claim 1 above, and further in view of Lancioni (U.S. Pub. No. US 2018/0082068 A1).

As to claim 2, Acreman and Buck teach the display apparatus according to claim 1.
Acreman and Buck do not expressly teach wherein the display apparatus is arranged to connect to a network and the control system is arranged to selectively operate the display device in the public mode or the privacy mode in response to the nature of the network.
 Lancioni (Figs. 1-8) teaches 
wherein the display apparatus is arranged to connect to a network and the control system is arranged to selectively operate the display device in the public mode or the privacy mode in response to the nature of the network (the detection of the public Wi-Fi network by Wi-Fi antenna 414 may be used by the public/private location determination module 422 to characterize the current location of electronic display 322 as a public location even if it would otherwise not be characterized as a public location; [0028], lines 3-12; Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a nature of a network as taught by Lancioni in a display system of Acreman as modified by Buck because the nature of the network can be used to determine whether a location is private or public.

As to claim 4, Acreman and Buck teach the display apparatus according to claim 1.
Acreman and Buck do not expressly teach wherein the display apparatus comprises a location system arranged to detect the location of the display apparatus and the control system is arranged to selectively operate the display device in the public mode or the privacy mode in response to the detected location .
Lancioni (Figs. 1-8) teaches  
wherein the display apparatus comprises a location system arranged to detect the location of the display apparatus and the control system is arranged to selectively operate the display device in the public mode or the privacy mode in response to the detected location (location determination module 418; public/private location determination module 422; Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a private filter such as location of the display device as taught by Lancioni in a display system of Acreman as modified by Buck because the privacy filter is configured to restrict the viewing angle of the electronic display or of a sub-area of the electronic display within the determined boundaries.


As to claim 6, Acreman and Buck teach the display apparatus according to 1. 
Acreman and Buck do not expressly teach wherein the display apparatus is capable of executing application software for displaying a document, and the control system is arranged to selectively operate the display device in the public mode or the privacy mode in response to the content of the document and/or metadata associated with the document. 
Lancioni (Figs. 1-8) teaches  
wherein the display apparatus is capable of executing application software for displaying a document, and the control system is arranged to selectively operate the display device in the public mode or the privacy mode in response to the content of the document and/or metadata associated with the document (the private attribute of data input 312 may comprise a tag embedded in the data input 312, wherein the data input 312 may include documents, such as PDF documents, or web pages comprising HTML codes; [0021], lines 12-19; Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a private filter such as a tag embedded in the data input as taught by Lancioni in a display
system of Acreman as modified by Buck because the privacy filter is configured to restrict the viewing angle of the electronic display or of a sub-area of the electronic display within the determined boundaries.

	As to claim 7, Lancioni teaches 
wherein the content and/or metadata includes the security status of the transfer protocol of the document and determining it to be Hypertext Transfer Protocol or Hypertext Transfer Protocol Secure (a transfer protocol (e.g., HTTP) for a public mode; [0040], lines 1-5; Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a private filter such as transfer protocols as taught by Lancioni in a display system of 
Acreman as modified by Buck because the privacy filter is configured to restrict the viewing angle of the electronic display or of a sub-area of the electronic display within the determined boundaries.

8.	Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Acreman, in view of Buck as applied to claim 1 above, and further in view of Kean (U.S. Pub. No. US 2009/0128746 A1).

As to claim 9, Acreman and Buck teach the display apparatus according to claim 1.
Acreman and Buck do not expressly teach wherein the display apparatus comprises an ambient light sensor arranged to detect the illuminance level of the ambient light.
 Kean (Figs. 1-12) teaches 
wherein the display apparatus (an image display device 4) comprises an ambient light sensor (an ambient light sensor; [0056], lines 1-2) arranged to detect the illuminance level of the ambient light (when the ambient light is below a threshold; [0056], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an ambient light sensor as taught by Kean in a display system of Acreman as modified by Buck because the ambient light sensor causes the display to provide a second viewing angle range when the ambient light is below a threshold.

As to claim 10, Kean teaches 
wherein the control system is arranged to selectively operate the display device in the public mode or the privacy mode in response to the detected level of the ambient light (an ambient light sensor for causing the display to provide the second viewing angle range when the ambient light is below a threshold; [0056], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an ambient light sensor as taught by Kean in a display system of Acreman as modified by Buck because the ambient light sensor causes the display to provide a second viewing angle range when the ambient light is below a threshold.

As to claim 11, Kean teaches 
wherein the control system is arranged to selectively control any one or more of the luminance, contrast, white point and spatial frequency of the displayed image to maintain a selected privacy level in response to the detected level of the ambient light (an ambient light sensor for causing the display to provide the second viewing angle range when the ambient light is below a threshold; [0056], lines 1-3; a grey level curve; a private mode with a narrow viewing angle; Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an ambient light sensor as taught by Kean in a display system of Acreman as modified by Buck because the ambient light sensor causes the display to provide a second viewing angle range when the ambient light is below a threshold.

As to claim 12, Kean teaches 
wherein the control system is arranged to selectively control any one or more of luminance, contrast, white point and spatial frequency of the displayed image in the privacy mode in response to the detected level of the ambient light (an ambient light sensor for causing the display to provide the second viewing angle range when the ambient light is below a threshold; [0056], lines 1-3; a private mode with a narrow viewing angle; Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an ambient light sensor as taught by Kean in a display system of Acreman as modified by Buck because the ambient light sensor causes the display to provide a second viewing angle range when the ambient light is below a threshold.

As to claim 13, Kean teaches 
wherein the control system is arranged to selectively control any one or more of luminance, contrast, white point and spatial frequency of the displayed image in the public mode in response to the detected level of the ambient light (an ambient light sensor for causing the display to provide the second viewing angle range when the ambient light is below a threshold, that is the first viewing angle range when the ambient light is not below the threshold; [0056], lines 1-3; a public mode with a wide viewing angle; Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an ambient light sensor as taught by Kean in a display system of Acreman as modified by Buck because the ambient light sensor causes the display to provide a first viewing angle range for wide viewing when the ambient light is not below a threshold.

As to claim 14, Kean teaches 
wherein the control system is arranged to selectively control luminance of the displayed image in the public mode and the privacy mode in response to the detected level of the ambient light (an ambient light sensor for causing the display to provide the second viewing angle range when the ambient light is below a threshold; [0056], lines 1-3), in accordance with different transfer functions relating levels of luminance to detected levels of the ambient light in the public mode and in the privacy mode (a curve of luminance vs. voltage/V of wide mode, Fig. 6B, is different from one of narrow mode, Fig. 6C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used different luminance for different display mode as taught by Kean in a display system of Acreman as modified by Buck because private information can be displayed in public spaces without visible to people other than the user of the device.

As to claim 15, Kean teaches 
wherein the transfer function in the public mode relates higher levels of luminance to detected levels of the ambient light than the transfer  function in the privacy mode (luminance vs. voltage/V of wide mode, Fig. 6B, is substantially higher than that of narrow mode, Fig. 6C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used different luminance for different display mode as taught by Kean in a display system of Acreman as modified by Buck because private information can be displayed in public spaces without visible to people other than the user of the device.

9.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Acreman, in view of Buck as applied to claim 1 above, and further in view of Harrold (U.S. Pub. No. US 2017/0336661 A1).

As to claim 22, Acreman and Buck teach the display apparatus according to claim 1.
Acreman and Buck do not expressly teach wherein the display apparatus is arranged to receive time data input and ambient light sensor input and the control system is arranged to selectively operate the display device in the public mode or the privacy mode in response to the received time input and ambient light sensor input in order to reduce light pollution generated by the display apparatus.
 Harrold (Figs. 40-42) teaches 
wherein the display apparatus is arranged to receive time data input and ambient light sensor input (night mode 1071 and ambient light sensor 1064; Fig. 41) and the control system is arranged to selectively operate the display device in the public mode or the privacy mode (if Y in 1106, 1150, 1152 and 1154 or if N in 1106, 1156, 1158, and 1140; Fig. 41) in response to the received time input and ambient light sensor input (night mode 1071 and ambient light sensor 1064; Fig. 41) in order to reduce light pollution generated by the display apparatus (theses displays could reduce the light pollution created in night time operation; [0241], lines 1-5; Fig. 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used respective angular output light distribution as taught by Harrold in a display system of Acreman as modified by Buck because the displays could reduce the light pollution created in night time operation.

Allowable Subject Matter
10.		Claims 16-17 are objected to as being dependent upon a rejected base  
claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art record, Acreman, Buck, Lancioni, Kean and Harrold, either individually or in combination, does not teach a limitation “wherein the control system is arranged to selectively control luminance of the displayed image in the privacy mode in response to the detected level of the ambient light, in accordance with a transfer function that maintains a relationship Y0/Iθ ≥ 1 lux/nit where Y0 is the maximum output luminance of the display apparatus and Iθ is the detected ambient light level” of claim 16 and a limitation of the equation of claim 17 in combination with other limitations of the base claim and any intervening claim, respectively.

Response to Arguments
11.		Applicant's arguments filed on 11/15/2021 have been fully considered but they are not persuasive. 
		As to claim 1, Applicant argues that Buck does not disclose the amended features since the disclosure of Buck in para. [0071] relied on in the Office Action relates to a “privacy filter” which is a change of the content displayed on the display device, specifically to mask an input field.  However, the Office respectfully disagrees.  Buck teaches that a user 320 is for public mode and a shoulder surfer 325, i.e., off-axis viewer, is for privacy mode (Fig. 3) and that the mobile device can obscure the content of some or all fields containing information previously entered by the user or which are of a sensitive nature, upon detecting a change in background and thus the presence of a possible watcher, i.e., off-axis viewer; [0125], lines 1-5; Fig. 17).  
		Thus, the Office maintains the rejection as recited above. 
.
Conclusion

12.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haddad (U.S. Pub. No. US 2015/0286817 A1) is cited to teach an apparatus and method for providing secured communication between a communication and remote entities while operating in one or more privacy modes selectable by a user of the device.
Kroon (U.S. Pub. No. US 2018/0259799 A1) is cited to teach an autostereoscopic display device with a display panel having an array of display pixels for producing a display and an imaging arrangement for directing different views to different spatial positions.

Inquiries

13.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KWANG-SU YANG/
Primary Examiner, Art Unit 2691